Title: Thomas Barclay to the American Peace Commissioners, 18 Sep. 1786
From: Barclay, Thomas
To: American Peace Commissioners,Jefferson, Thomas,Adams, John


          
            
              Gentlemen
            
            

              Ceuta

              18th. Septr. 1786
            
          


          As you will probably wish to know the particulars of the
            Negotiations of the Treaty with the Emperor, and as the perusal will not take up a great
            deal of time, I shall lay them before you—
          After the first Audience was over Mr.
            Taher Fennish, in whose Hands the Negotiation was placed, came from the Emperor and
            informed me that His Majesty had read the Translation of the Letters–That he had made a
            Treaty with Spain very favorable for that Country, that he would write to His Most
            Catholic Majesty to give a Copy of that Treaty, from which, one, with the United States
            might be formed & that he would either request the King of Spain to order it to
            be signed at Madrid, or it might be sent to Morocco for Signature by Express– – – –
          I replyed, that, “I had taken a long Journey in order to make this
            Treaty and that I would be very sorry to return untill it was finished, If Mr. Fennish would give a Copy of the Spanish Articles I would
            point out such as would be necessary for us, and I doubted not but we would soon agree
            upon them”.
          Mr. Fennish said that some of the
            Papers were at Mequinez and some at Fez, and that it would be impossible to collect them
            so as to make them useful on this Occasion. I answered that If permission was given to
            me I would lay before the Emperor through him the Heads of such a Treaty as I imagined
            would be perfectly agreeable to both Countries; that if any objections should appear, we
            would talk them over, and after due Consideration, do what would seem right. To this
              Mr. Fennish agreed, promising his best Offices to forward
            and settle every thing on good and reasonable Terms. The next day but one, the Heads of
            the Treaty in Arabic, were put into the Hands of Mr.
            Fennish, who shew’d them to the Effendi, by whom Seven of the Articles were objected to
            as highly unreasonable; They were however read before His Majesty and some of the
            principal Officers of the Court, when all the Articles except four were admitted without
            hesitation; and the next Morning I received a Message from one of the Persons who was
            present at the reading, with Compliments upon the Progress I had made, and taking to
            himself entirely, the Merit of removing three of the Objections—
          When the proposition for an Exchange of Prisoners was read The King
            said “This is not right, why are the Christians Powers so averse to going to war with
            me? It is the Fear of their Subjects falling into Slavery.” To which the Kings Preacher
            replyed These people deserve more indulgence from you than many others with whom you are
            in Alliance, They are nearer our Religion, and our Prophet mentions those who profess
            their manner of Worship, with Respect. Upon which the Emperor said, Let this Article be
            admitted—The next day I put the Treaty at full length into the Hands of the Interpreter
            to get it translated into Arabic and in a few days, a rough draught in Arabic formed
            from my draught but much curtailed was delivered to me by the Talbe who had drawn it up
            by His Majesty’s Instructions, and who though he had altered it in the Form preserved
            the Substance; I caused this draught to be translated into English by one Person, and
            into French by another, and agreed to receive the Treaty as it then stood; And I was the
            more anxious not to differ upon points of Form merely, because I knew the Effendi, who
            is the chief Officer at Court wanted to embarrass me and to draw the Affair into a
            length of time, and to get it into his own Hands, and this disposition had appeared on
            various Occasions, indeed on all that offered.
          In the opening of the Affair I was asked by the Interpreter what I
            had to offer on the side of the United States by way of Presents in future, or by way of
            Tribute, to which I replyed (supposing the Question might come from Mr. Fennish on the Part of the Emperor) that I had to Offer to
            His Majesty the Friendship of the United States and to receive his in Return, to form a
            Treaty with him, on liberal and equal Terms. But if any engagements for future presents
            or Tributes were necessary, I must return without any Treaty; I took Care that these
            Sentiments should be conveyed to Mr. Fennish, and nothing
            was afterwards said about it, nor a hint droped that any thing was expected. While the
            last draught of the Treaty was making, I was told it would be proper that the Delivery
            to me in behalf of the United States should be inserted, to which I very readily
            acquiesced, and wrote on a piece of Paper what I wished should be added; when the Treaty
            was finally put into my hands, seald by the King, and not ‘till then, did I see or
            suspect in what Manner that Insertion is made, and which I wish with all my Heart was
            extinguished, at least one of the two.
          Mr. Fennish being confined to his
            Chamber our Papers fell into the Hands of the Effendi, who notwithstanding the Emperor
            had ordered them to be delivered, detained them under various pretences, But at length
            (without our coming to an open Quarrel) He sent them, when on examination we found the
            Talbe had omitted a Matter of some Consequence in one of the Articles, the rectifying of
            which and the getting a Declaration made by Mr. Fennish by
            order of the King, took up a Day or two, I was asked to sign an Acceptation of the
            Articles on the Part of the United States but as the Treaty was not drawn up in the Form
            I expected, I excused myself without however giving any Offense, referring Mr. Fennish to Congress and the Ministers. It is a Friendly
            well intended Treaty given by the Emperor without much being demanded on his Part; If it
            proves satisfactory it will be proper for you Gentlemen to give your Sentiments of it to
              Mr. Fennish and that Congress ratifies it—And here perhaps
            it may not be unnecessary to say, that Mr.
            Fennish throughout the whole as far as I can judge, has acted with the Utmost Candor and
            veracity, and I thought myself very happy in having been put into his hands. When the
            Business was over, the Emperor sent a Message to me by Mr.
            Fennish, desiring to know whether I had any thing to ask
            and (to be repeat the Words in which it was delivered) if I had, not to be ashamed or
            backwards in doing it. I was prepared for this Compliment before I left Spain and was
            advised to request a Permission to export twenty thousand Fanegas of Wheat without Duty
            by which I should probably gain as many Dollars, and with great Truth I assure you that
            I am persuaded it would have immediately been granted. But I did not chuse to end an
            Embassy, begun avowedly on disinterested Principles, by making such a Request,
            especially as I was informed he would look on the United States as under some
            Obligations for such an Indulgence shewn their Servant: And as the Professions of an
            Inclination to give a mark of his Approbation of the transactions were repeated, I
            accepted them and pointed out a Manner in which he might shew the friendly disposition
            he had expressed; This was by his giving Letters to Constantinople, Tunis, Tripoli and
            Algiers recommending to these several States to enter into an Alliance with the United
            States and by advising them to receive in the most friendly manner such Agents and
            propositions as should be sent them from America. The Emperor immediately came into
            these Views and Mr. Fennish desired that I would draw up the
            Form of a Letter such as I wished should be written, which I did, and the indisposition
            of this Gentleman, was the Reason given why I did not get them at Morocco. I wrote twice
            to the Emperor and waited in Tangiers for an Answer, which I received from Mr. Fennish saying the Letters were not prepared, & at
            present I shall add no more than that the Emperor is perfectly well informed that I had
            no orders to ask such Letters and that if there is any thing wrong in having done it, it
            is entirely an act of my own. The Treaty having been compleated His Majesty gave a
            written Paper not only discribing our Rout but the time we should remain at the
            principal Towns. We came to this place to avoid a Quaranteen in Spain, and have been
            detained by some tempestuous weather; The Commandant of the Marine at St Roque hearing we were at Tangiers and at a Loss how to reach
            Spain without performing a Quaranteen sent a Vessel for us, directing the Commander to
            attend us wherever we should choose.
          I think it probable, that you will not judge it necessary for me to
            go up the Mediterranean as Mr. Lamb I hear has returned to
            Algiers, a Circumstance that will make me very happy, for though I was not backward in
            offering my Services, I was influenced only by the necessity I thought there was of
            doing something.
           Therefore if I do not receive your decided Orders at
            Cadiz to pursue these African Objects, I will embrace the first Opportunity of embarking
            from Spain for America.
          I beg leave to assure you of my being with every Sentiment of
            Esteem and Respect / Gentlemen / Your most obt humble
            servant—

          
            
              ThoS Barclay
            
          
        